



Exhibit 10(a)48


Restricted Stock Units Agreement (Stock Settled)
Under the 2019 Entergy Corporation Omnibus Incentive Plan


THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”), by and between Entergy
Corporation (“Entergy”) and ______ (“Grantee”), is effective on _______ (the
“Effective Date”), subject to Grantee remaining a regular full-time employee of
a System Company employer (a “System Company Employer”) through such date. For
purposes of this Agreement, Entergy shall include any successor to its business
or assets by operation of law or otherwise and any entity that assumes or agrees
to perform this Agreement.
1.    Grant of Restricted Stock Units. Entergy hereby grants to Grantee,
pursuant to the 2019 Entergy Corporation Omnibus Incentive Plan (the “Plan”),
______ Restricted Stock Units (the “Restricted Units”), for the purposes of
retaining Grantee’s full-time active services as described herein through the
Vesting Date described below, and for Grantee’s agreement to the terms and
conditions of the Plan and this Agreement.


2.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Units and this Agreement shall be subject
to all terms and conditions of the Plan, a copy of which has been provided or
otherwise made accessible to Grantee. Any capitalized term that is not defined
in this Agreement shall have the meaning set forth in the Plan.


3.    Vesting of Restricted Units. Subject to the release requirement described
in Section 4 of this Agreement, the Restricted Units (excluding dividend
equivalents) shall vest on the third (3rd) anniversary of the Effective Date
(such date, the “Vesting Date”), provided that Grantee complies with Section 15
of this Agreement and remains continuously and actively employed through the
Vesting Date as a regular full-time employee of a System Company Employer and
performs Grantee’s job duties in a satisfactory manner through the Vesting Date,
as determined solely in the discretion of ______ (“Vesting Criteria”). For
purposes of this Section 3, Grantee shall no longer be considered a regular
full-time employee of any System Company Employer on the date Grantee is no
longer actively employed on a full-time basis with any System Company Employer
for any reason, including without limitation because of Grantee’s resignation,
retirement, death, separation from employment due to Disability, involuntary
termination of employment for any reason or no reason, or any other separation
from full-time active employment with Grantee’s System Company Employer, except
as otherwise required by law. If Grantee fails to meet the Vesting Criteria,
then Grantee shall not vest in the Restricted Units, except as otherwise
provided in Section 5 of this Agreement.
  
4.    Scheduled Payment of Restricted Units. If Grantee meets the Vesting
Criteria then, subject to Grantee executing a release agreement in a form
satisfactory to Entergy that, subject to applicable legal requirements, releases
all claims that may then exist against all System Companies and their related
persons and affiliates (a “Release”) and submitting the executed original
Release to Entergy within the time period and in the manner provided in the
Release, and upon the Release becoming irrevocable, then Entergy shall pay to
Grantee, or Grantee’s beneficiary or estate (if Grantee should die after
vesting, but prior to the payment date), as the case may be, a number of Shares
equal to the whole number of Restricted Units that vest on the Vesting Date,
subject to withholding for all federal, state and local deductions, tax
withholdings, and other withholdings and offsets that may apply or be required
to be withheld in connection with such payment, which shall be effected using
the “net shares method” described in Section 9 of this Agreement. Such payment
shall be made as soon as reasonably practicable after the date on which the
Release becomes irrevocable, but in no event later than sixty (60) days after
the Vesting Date; provided, that if such 60-day period straddles two of
Grantee’s taxable years, the payment shall be made in the later year. For the
avoidance of doubt, if Grantee does not timely sign and submit the executed
original Release to Entergy, or signs but revokes the Release, then Grantee
shall not be paid any Shares or any other property or payment in respect of such
Restricted Units and such Restricted Units shall be forfeited.


5.    Accelerated Change in Control Vesting. Notwithstanding the Vesting
Criteria to the contrary and subject to the terms of this Agreement, in the
event that (i) a Change in Control occurs and (ii) either (x) outstanding
Restricted Units are not assumed or substituted in connection therewith as
described in Section 12(b) of the Plan, or





--------------------------------------------------------------------------------





(y) outstanding Restricted Units are so assumed or substituted in connection
therewith and Grantee’s employment or service is terminated by Grantee’s System
Company Employer without Cause or by Grantee for Good Reason on or after the
effective date of the Change in Control but prior to twenty-four (24) months
following the Change in Control, then the Restricted Units shall immediately
become fully vested and the restrictive covenants set forth in Section 15(b),
(c) and (d) of this Agreement shall cease to apply as of the date of the Change
in Control, if subclause (x) applies, or as of the applicable termination date,
if subclause (y) applies (whichever date so applies, the “CIC Vesting Date”). In
the event of accelerated vesting as described in this Section 5, but subject to
Section 5 of the Plan and the conditions and limitations described herein,
Entergy shall pay Grantee a number of Shares equal to the number of Restricted
Units that vest in accordance with this Section 5 no later than sixty (60) days
after the CIC Vesting Date; provided, that if such 60-day period straddles two
of Grantee’s taxable years, the payment shall be made in the later year. Any
payment to Grantee pursuant to this Section 5 shall be subject to withholding
for all federal, state and local deductions, tax withholdings, and other
withholdings and offsets that may apply or be required to be withheld in
connection with such payment, which withholding shall be effected using the “net
shares method” described in Section 9 of this Agreement.


6.    Termination and Forfeiture of Restricted Units. Except as otherwise
provided herein, this Agreement (other than the restrictive covenants set forth
in Section 15 of this Agreement) shall terminate and the then-unvested
Restricted Units shall be forfeited on the date on which Grantee’s full-time
employment with all System Company Employers terminates. Further, except as
otherwise provided in Section 5 of this Agreement, if Grantee fails to meet a
condition of the Vesting Criteria at any time prior to the Vesting Date, then
Grantee shall not vest in any then-unvested Restricted Units and shall forfeit
all unvested Restricted Units.


7.    Compliance with Code Section 409A Limitations. Notwithstanding any
provision to the contrary, all provisions of this Agreement shall be construed,
administered and interpreted to comply with or be exempt from Code Section 409A,
and, if necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Code Section 409A or final
regulations issued thereunder. Specifically, the terms “termination” and
“termination of employment” shall be applied in a manner consistent with the
definition of “separation from service” within the meaning of Code Section 409A.
A right of any System Company, if any, to offset or otherwise reduce any sums
that may be due or become payable by any System Company to Grantee by any
overpayment or indebtedness of Grantee shall be subject to limitations imposed
by Code Section 409A. For purposes of the limitations on nonqualified deferred
compensation under Code Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the Code Section 409A deferral election rules and the exclusion from
Code Section 409A for certain short-term deferral amounts. Amounts payable under
this Agreement shall be excludible from the requirements of Code Section 409A,
to the maximum possible extent, either as (i) short-term deferral amounts (e.g.,
amounts payable no later than the 15th day of the third month following the end
of the taxable year of Grantee’s System Company Employer in which such
Restricted Units are no longer subject to a substantial risk of forfeiture), or
(ii) under the exclusion for involuntary separation pay provided in Treasury
Regulations Section 1.409A-1(b)(9)(iii). To the extent that deferred
compensation subject to the requirements of Code Section 409A becomes payable
under this Agreement to Grantee at a time when Grantee is a “specified employee”
(within the meaning of Code Section 409A), any such payments shall be delayed by
six months to the extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B). Entergy makes no representation that any or all of the
payments or benefits described in the Plan or this Agreement will be exempt from
or comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to any such payment.


8.    Restricted Units Nontransferable. Restricted Units awarded pursuant to
this Agreement may not be sold, exchanged, pledged, transferred, assigned, or
otherwise encumbered, hypothecated or disposed of by Grantee (or any
beneficiary) other than by will or laws of descent and distribution, and any
such purported Transfer shall be null and void ab initio.


9.    Withholding Taxes. Entergy will use the “net shares method” to satisfy any
tax withholding obligation in respect of the Restricted Units, which means
Entergy will reduce the number of Shares in respect of any vested Restricted
Units otherwise payable to Grantee under the terms and conditions of the
Agreement by the number of vested Shares with a value necessary to cover up to
the maximum amount of such obligation in any applicable jurisdiction. In no
event shall Entergy or any other System Company have any liability to Grantee
for Grantee’s individual income tax liability, for withholding or failing to
withhold taxes, or for remitting or failing to remit taxes





--------------------------------------------------------------------------------





with respect to Grantee’s income, including, without limitation, in the event
that Grantee is subject to penalty tax pursuant to Code Section 409A.


10.    Governing Law/Court Proceedings. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to principles of conflicts of law of such state. Any suit, action or
proceeding arising out of, or with respect to this Agreement, its enforcement,
breach, or interpretation, shall be brought in any court of competent
jurisdiction in the State of Delaware, County of New Castle, and the Company and
Grantee hereby submit to the exclusive jurisdiction of such court (and its
appellate court, whether or not located in the State of Delaware) for the
purpose of any such suit, action, or proceeding. The Company and Grantee hereby
irrevocably waive (i) any objections which each may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Delaware, County of New Castle, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum
and (iii) any right to a jury trial.


11.    Amendments. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Grantee and such officer as may be specifically designated by the
Committee. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


12.    Rights as a Shareholder. Neither Grantee nor any of Grantee’s successors
in interest shall have any rights as a shareholder of Entergy with respect to
any Restricted Units, including without limitation the right to any dividends or
dividend equivalents.


13.    Agreement Not a Contract of Employment. Grantee’s employment with
Grantee’s System Company Employer shall remain at-will. Neither the Plan, the
granting of the Restricted Units, this Agreement nor any other action taken
pursuant to the Plan or this Agreement shall constitute or be evidence of any
agreement or understanding, express or implied, that Grantee has a right to
continue as an employee of any System Company Employer for any period of time or
at any specific rate of compensation.


14.     Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or by United States
registered mail, return receipt requested, postage prepaid, if to Grantee, to
Grantee’s last known address as shown in the personnel records of Grantee’s
System Company Employer, and if to Entergy or Grantee’s System Company Employer,
to the following address shown below or thereafter to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:


If to Entergy or Grantee’s System Company Employer, by hand delivery or email
to:
    
Entergy Services, LLC
Attention: General Counsel
639 Loyola Avenue, 28th Floor
New Orleans, LA 70113-3125    


15.     Confidentiality and Restrictive Covenants. In consideration of the grant
to Grantee of the Restricted Units set forth herein, Grantee hereby agrees as
follows:
(a)     Confidential Information. Grantee acknowledges that the System Companies
have unique methods and processes for the generation, transmission and
distribution and sale of energy products, which give them a competitive
advantage, including strategic and non-public plans for their products,
geographic and customer markets, and for marketing, distributing and selling
their products. Grantee further acknowledges that Grantee has held a position of
confidence and trust with respect to the System Companies and that Grantee has
and will acquire additional detailed





--------------------------------------------------------------------------------





knowledge of the System Companies’ unique and confidential methods of doing
business and plans for the future. Grantee acknowledges that Entergy and the
System Companies are expending and will continue to expend substantial amounts
of time, money and effort to develop effective business and regulatory
strategies, methodologies and technology. Grantee also acknowledges that the
System Companies have a compelling business interest in protecting the System
Companies’ Confidential Information (as defined below) and that the System
Companies would be seriously and irreparably damaged by the disclosure of
Confidential Information. Grantee therefore agrees that, from the date of
Grantee’s execution of this Agreement and during Grantee’s employment or other
service with any System Company and at all times thereafter, Grantee shall hold
in a fiduciary capacity for the benefit of the System Companies and, other than
as authorized in writing by the General Counsel of the Company or as required by
law, in the proper performance of Grantee’s duties and responsibilities, or as
otherwise provided in this Section 15, Grantee shall not disclose, directly or
indirectly, to any person or entity or use for any purpose other than the
furtherance of Grantee’s responsibilities to Entergy and any other System
Company, any Confidential Information. For purposes of this Agreement,
“Confidential Information” means information that is not generally known by
persons outside the System Companies and could not easily be determined or
learned by someone outside the System Companies, including without limitation,
any and all information and knowledge, whether or not explicitly designated as
confidential and whether or not reduced to writing, regarding (i) the System
Companies’ utility business, including, without limitation, the generation,
transmission, brokering, marketing, distribution, sale and delivery of electric
power or generation capacity (through regulated utilities or otherwise), and its
natural gas distribution business, (ii) the Entergy Wholesale Commodities
business, including, without limitation, the ownership, development, management
or operation of power plants and power generation facilities (including, without
limitation, nuclear power plants) and the provision of operations and management
services (including decommissioning services) with respect to power plants and
the sale of the electric power produced by the System Companies’ operating
plants to wholesale customers, (iii) the System Companies’ proprietary methods
and methodology, technical data, trade secrets, know-how, research and
development information, product plans, customer lists, specific information
relating to products, services and customers or prospective customers
(including, but not limited to, customers or prospective customers of the System
Companies with whom Grantee becomes acquainted during Grantee’s relationship
with Entergy or any System Company), books and records of the System Companies,
corporate and strategic relationships, suppliers, markets, computer software,
computer software development, inventions, processes, formulae, technology,
designs, drawings, technical information, source codes, engineering information,
hardware configuration information, and matters of a business nature such as
information regarding marketing, costs, pricing, finances, financial models and
projections, billings, new or existing business or economic development plans,
initiatives, and opportunities, or any other similar business information made
available to Grantee prior to or during Grantee’s employment with a System
Company or otherwise in connection with Grantee’s relationship with any System
Company and (iv) any attorney-client privileged information of a System Company.
Confidential Information shall also include non-public information concerning
any director, officer, employee, shareholder, or partner of any System Company.
Grantee agrees that Grantee’s obligation not to disclose or use Confidential
Information, and Grantee’s obligation, detailed below, to return and, upon
Grantee’s termination of employment with all System Companies, not to retain
materials and tangible property described in this Section 15 shall also extend
to such types of information, materials and tangible property of customers of
and suppliers to the System Companies and to other third parties, in each case
who may have disclosed or entrusted the same to Grantee or to any System Company
during Grantee’s employment with any System Company.
(b)    Non-Competition. At all times during Grantee’s employment or service with
any System Company Employer and for one (1) year following the termination for
any reason of Grantee’s employment by or service with Grantee’s last System
Company Employer (the “Non-Compete Period”), Grantee will not engage in
Competing Employment. For purposes of this Section 15, “Competing Employment”
means working for, providing services to or otherwise directly or indirectly
assisting (whether or not for compensation) any person, entity or business which
directly or indirectly competes with any part of the System Company business,
and such employment or services involves products, services and business
activities that are the same as or similar to those Grantee provided to a System
Company, or as to which Grantee had access to Confidential Information, in the
two years preceding Grantee’s termination of employment or service with all
System Companies. Grantee agrees that it is reasonable for the restriction
contained in this paragraph to apply in each and every county, province, state,
city, parish or other political subdivision or territory of the United States in
which any System Company engages in any business activity, or otherwise
distributes, licenses or sells its products or services, including, without
limitation, Arkansas, Connecticut, District of Columbia,





--------------------------------------------------------------------------------





Louisiana, Massachusetts, Michigan, Mississippi, Nebraska, New York, Texas, and
Vermont and any other state in which any System Company engages in business at
any time and, with respect to the State of Louisiana, means the following
Parishes: Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard,
Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne,
Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana, Evangeline,
Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson Davis,
Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison, Morehouse,
Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides, Red River,
Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint James, Saint
John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint Tammany,
Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster,
West Baton Rouge, West Carroll, West Feliciana and Winn (the “Restricted
Territory”). Notwithstanding the foregoing, if Grantee’s employment is
terminated by any System Company Employer without Cause, the covenant not to
compete set forth in this Section 15(b) shall apply only for as long as the
System Company Employer continues to pay Grantee, in accordance with the System
Company Employer’s regular payroll practices and schedule, Grantee’s bi-weekly
base salary in effect on the effective date of the termination of Grantee’s
employment, less any applicable tax withholdings and ordinary deductions (such
payments, the “Non-Compete Payments”), but in no such event for longer than the
Non-Compete Period. In any instance where a System Company Employer has the
right to elect to make Non-Compete Payments, such System Company Employer must
notify Grantee in writing of such election, and the duration for which it elects
to make Non-Compete Payments, within ten (10) business days following the
termination of Grantee’s employment from the System Company. If the System
Company elects to make the Non-Compete Payments for less than the full
Non-Compete Period, Grantee shall be free to join a competitor after Grantee
ceases receiving the Non-Compete Payments. For the purposes of clarity, in the
event of Grantee’s termination for Cause or voluntary resignation, Grantee shall
be subject to the restrictions set forth in this Section 15(b) without any
requirement that Grantee’s System Company Employer pay Grantee any Non-Compete
Payments.
(c)    Non-Solicitation. Grantee agrees that, while Grantee is employed by any
System Company and during the Non-Compete Period (or, if later, the last day
Grantee is scheduled to receive cash severance payments from Grantee’s System
Company Employer pursuant to any severance plan or other agreement), except in
the good faith performance of Grantee’s duties to the System Companies, Grantee
shall not, other than as authorized in writing by the General Counsel of the
Company: (i) directly or indirectly, solicit or seek to hire or identify for
potential hiring (whether on Grantee’s own behalf or on behalf of any other
person, entity or organization) any person who is at that time (or was during
the prior six (6) months) an employee or consultant of any System Company, or
(ii) within the Restricted Territory, directly or indirectly solicit the trade,
business or patronage of any clients, customers or vendors or prospective
clients, customers or vendors of any System Company to provide competing
products or services or advise, or assist such clients, customers or vendors or
prospective clients, customers or vendors to in any way modify their
relationship with any System Company. The foregoing non-solicitation (1) shall
not be violated by general advertising not targeted at the forgoing persons or
entities; (2) shall not apply to solicitation of persons involuntarily
terminated from System Company employment; and (3) shall only apply to persons
or entities (A) who reported directly or indirectly to Grantee; (B) with whom
Grantee had material contact while at a System Company; or (C) about whom or
which Grantee possessed (i) information regarding quality of performance while
they were employed by a System Company, which information Grantee would not
otherwise have except for the position Grantee held with a System Company, or
(ii) Confidential Information.
(d)    Non-Disparagement. Grantee agrees that, to the fullest extent permitted
by applicable law, Grantee will not at any time (whether during or after
Grantee’s employment or service with any System Company), other than in the
proper performance of Grantee’s duties, publish or communicate to any person or
entity any “Disparaging” (as defined below) remarks, comments or statements
concerning any System Company or any of their respective directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.
“Disparaging” remarks, comments or statements are those that are intended to, or
could be construed in a manner so as to, impugn, discredit, injure or impair the
business, reputation, character, honesty, integrity, judgment, morality or
business acumen or abilities of the individual or entity being disparaged.
(e)    System Company Property. All tangible materials, equipment, devices,
documents, copies of documents, data compilations (in whatever form), software
programs, and electronically created or stored materials that Grantee receives
or creates in the course of employment with a System Company are and shall
remain the property of the System Company, and Grantee shall immediately return
(and/or cooperate in the supervised deletion of) such





--------------------------------------------------------------------------------





property to Grantee’s System Company Employer upon the termination of Grantee’s
employment, for whatever reason. The obligation to return property and documents
extends to anything received or made during and as a result of employment by a
System Company, regardless of whether it was received from a System Company or a
third party, such as an actual or potential vendor or customer, and regardless
of whether a document contains Confidential Information. The only documents not
subject to the obligation to return are documents directly relating to Grantee’s
compensation and benefits, such as Grantee’s pay stubs and benefit plan
information.
(f)     Violation of the Restrictive Covenant Section. In the event that Grantee
violates any provision of this Section 15, the time periods set forth in those
paragraphs shall be extended for the period of time Grantee remains in violation
of the provisions, to the greatest extent allowed by applicable law. The
provisions of Section 15(a) - (e) hereof are, and shall be construed as,
independent covenants, and no claimed or actual breach of any contractual or
legal duty by any System Company shall excuse or terminate Grantee’s obligations
hereunder or preclude any System Company from obtaining injunctive relief for
Grantee’s violation, or threatened violation, of any of those provisions.
Grantee also agrees to indemnify and hold the System Companies harmless from any
and all losses (including, but not limited to, reasonable attorney’s fees and
other expenses incurred to enforce this Agreement) suffered by any System
Company as a result of any violation or threatened violation of any of Grantee’s
representations, warranties, covenants or undertakings set forth in this
Agreement (in addition to any other remedies available to the System Companies
set forth in Section 15(i) below), provided that a System Company is found to be
the prevailing party in any such action.
(g)    Exclusions. Notwithstanding anything else in this Section 15 or in this
Agreement to the contrary:
(i)    the restrictive covenants in this Section 15 are not intended to restrict
Grantee from cooperating with any investigation or proceeding initiated by the
Nuclear Regulatory Commission (“NRC”) or any other federal or state regulatory
agency. Further, Grantee may make disclosure (i) to exercise Grantee’s rights as
a whistleblower under the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, the Securities and Exchange Commission Rule 21F-17(a) or any other
federal or state law providing whistleblower rights; (ii) to the extent
necessary when providing safety-related or other information to the NRC on
matters within the NRC’s regulatory jurisdiction; (iii) when participating in
“protected activities”, as defined in Section 211 of the Energy Reorganization
Act of 1974 and in C.F.R. Part 50.7; (iv) when engaging in activities protected
by the National Labor Relations Act or any similar federal or state law; or (v)
when required to do so by a court of law, or by any governmental agency or
administrative or legislative body with jurisdiction to order Grantee to
divulge, disclose or make accessible such information. With the exception of
Confidential Information subject to the attorney-client privilege, Grantee shall
have no obligation to seek prior approval of any System Company or to inform any
System Company of such disclosure. This Agreement does not limit Grantee’s
ability to communicate, without notice to any System Company, with any
governmental agencies or otherwise participate in any investigation or
proceeding that may be conducted by any governmental agency, or to collect a
reward in connection with any whistleblower information provided to a government
agency.
(ii)    Defend Trade Secrets Act Immunity Notice. Pursuant to the Defend Trade
Secrets Act of 2016, non-compliance with the disclosure provisions of this
Agreement shall not subject Grantee to criminal or civil liability under any
Federal or State trade secret law for the disclosure of a System Company trade
secret: (A) in confidence to a Federal, State or local government official,
either directly or indirectly, or to an attorney in confidence solely for the
purpose of reporting or investigating a suspected violation of law; (B) in a
complaint or other document filed in a lawsuit or other proceeding, provided
that any complaint or document containing the trade secret is filed under seal;
or (C) to an attorney representing Grantee in a lawsuit for retaliation by any
System Company for reporting a suspected violation of law or to use the trade
secret information in that court proceeding, provided that any document
containing the trade secret is filed under seal and Grantee does not disclose
the trade secret, except pursuant to court order.
(h)    Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that Grantee is or
becomes subject to any other agreement that contains





--------------------------------------------------------------------------------





restrictive covenants that are different from the restrictive covenants
contained in this agreement, the restrictive covenants set forth in such other
agreement shall supplement, and shall not replace, the restrictive covenants
herein.
(i)    Enforcement. Grantee hereby agrees that the covenants set forth in this
Section 15 are reasonable with respect to their scope, duration, and
geographical area. Grantee further agrees and acknowledges that the restrictions
contained in Section 15 do not and would not unreasonably impose limitations on
Grantee’s ability to earn a living. If any court or other tribunal determines
that any term or provision of Sections 15 is overbroad or otherwise invalid or
unenforceable, Grantee and Entergy hereby agree that such court or tribunal
shall have the power and obligation to narrow or otherwise reform the
unenforceable term or provision, including to delete, replace, or add specific
words or phrases, but only to the narrowest extent necessary to render the
provision valid and enforceable (provided that in no event shall the length of
any restrictive covenant or its scope be extended or expanded), and this
Agreement shall be fully enforceable as so modified. Grantee’s agreement to the
restrictions provided for in this Agreement and Entergy’s agreement to grant the
Award are mutually dependent consideration. Therefore, notwithstanding any other
provision to the contrary in this Agreement, if (i) the enforceability of any
material restriction applicable to Grantee as provided for in this Section 15 is
challenged and found unenforceable by a court or other tribunal or (ii) Grantee
breaches any of the provisions of Section 15, then Entergy shall have the right
to terminate this Agreement and recover from Grantee all Shares paid to Grantee
pursuant to this Agreement and, if Grantee has sold, transferred, or otherwise
disposed of any Shares received in respect of the Restricted Units, an amount
equal to the aggregate Fair Market Value of such Shares on the date on which
such Common Stock was paid to Grantee pursuant to this Agreement. This provision
shall be construed as a return of consideration or ill-gotten gains due to the
failure of Grantee’s promises and consideration under the Agreement, and not as
a liquidated damages clause. In addition, in the event of Entergy’s termination
of this Agreement, Grantee shall immediately forfeit all unvested Restricted
Units and all vested and unpaid Restricted Units. Grantee further hereby agrees
that, in the event of a breach by Grantee of any of the provisions of Sections
15(a), (b), (c) (d) or (e), monetary damages shall not constitute a sufficient
remedy. Consequently, in the event of any such breach or threatened breach,
Entergy or a System Company may, in addition to and without prejudice to other
rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof, in each case
without the requirement of posting a bond or proving actual damages and without
having to demonstrate that money damages would be inadequate. Grantee
acknowledges (i) that Grantee has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Grantee by this Agreement,
and Grantee is in full accord as to their necessity for the reasonable and
proper protection of Confidential Information of the System Companies and their
relationships with customers, suppliers and other business partners and (ii)
that Grantee is informed in writing hereby that Grantee has a right to the
advice of legal counsel and should consult with an attorney of Grantee’s choice
with regard to this Agreement, and Grantee has been provided ample opportunity
to seek out and consult with such counsel.
(j)    For purposes of this Section 15, “System Company” shall include Entergy
and all other System Companies. Grantee and Entergy agree that each System
Company is an intended third-party beneficiary of this Section 15 and further
agree that each System Company is entitled to enforce the provisions of this
Section 15 in accordance with its terms. Notwithstanding anything to the
contrary in this Agreement, the terms and conditions of the restrictive
covenants set forth in this Section 15 shall survive the termination of this
Agreement and shall remain in full force according to their respective terms and
conditions.
(k)    In the twelve (12) months following the termination of Grantee’s
employment with Grantee’s last System Company Employer, in the event Grantee
seeks or obtains employment or another business affiliation with any person or
entity other than a System Company, Grantee agrees to notify the Company in
writing, as far in advance as is reasonably practicable, but in no event less
than two weeks prior to Grantee’s proposed commencement of employment, of the
details of such employment or business affiliation. Grantee also agrees to show
these restrictive covenant provisions to any prospective employer, and Grantee
consents to any System Company showing these provisions to any third party
believed by a System Company to be a prospective or actual employer of Grantee,
or a receiver of services from Grantee, and to insisting on Grantee’s compliance
with these terms. Grantee’s obligations under this Section 15 will expire on
that date which is twelve months after the end of Grantee’s employment with all
System Companies (or, if later, the last date as of which Grantee is scheduled
to receive separation payments from any System Company pursuant to a severance
plan or other agreement).





--------------------------------------------------------------------------------







16.    Validity. Except as specifically provided in Section 15(i) of this
Agreement, the invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.


17.    Payment in Error. To the maximum extent permitted by applicable law, in
the event that a payment is made to Grantee or Grantee’s successor (whether in
cash, stock or other property) in error that exceeds the amount to which Grantee
and Grantee’s successor is entitled pursuant to the terms and conditions of this
Agreement or the Plan, including without limitation Section 28 thereof (such
excess amount, an “Excess Payment”), Grantee or Grantee’s successor will repay
to Entergy, and Entergy shall have the right to recoup from Grantee or Grantee’s
successor such Excess Payment by notifying Grantee or Grantee’s successor in
writing of the nature and amount of such Excess Payment together with (i) demand
for direct repayment to Entergy by Grantee or Grantee’s successor in the amount
of such Excess Payment or (ii) reduction of any amount(s) owed to Grantee or
Grantee’s successor by Entergy or any other System Company by the amount of the
Excess Payment.


18.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


19.    Waivers. Any term or provision of this Agreement may only be waived by a
System Company. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized Company
officer. The failure of any System Company to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any System Company thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.


20.    Policies. Without limiting Section 17 of the Agreement, the Restricted
Units shall be subject to all applicable Entergy policies, including without
limitation those relating to hedging and recoupment of compensation, as they may
be in effect from time to time.


21.    No Fractional Shares. Any fractional Share to be distributed shall be
settled in cash and applied to satisfy tax withholding requirements. The Company
will not pay out any fractional Shares.


22.    Authority of the Committee. The Committee or its delegee shall have full
authority and discretion to interpret and construe the terms of the Plan and
this Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.


23.    Headings. The titles and headings of the sections in this Agreement are
for convenience of reference only, do not form part of this Agreement, and shall
not affect the construction of this Agreement.


24.    Electronic Signature. Electronic signature of this Agreement shall have
the same validity and effect as a signature affixed by hand.


25.    Entire Agreement. This Agreement (including the Plan) constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior undertakings and agreements between the Company
and its Affiliates and Grantee with respect to the subject matter hereof.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective as of the Effective Date.


ENTERGY CORPORATION                








________________________                
By:        

                                    


Date: ____________________




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Plan herein
incorporated by reference. The undersigned Grantee further acknowledges that the
Plan and Plan Prospectus are available to Grantee on Entergy’s internal Web page
under Our Company, Human Resources, Money & Finances, Compensation, Equity
(https://entergy.sharepoint.com/sites/myhra/myBenefits/Pages/Compensation.aspx).






    
Grantee


Date: _________________________________









